     Case 2:17-cv-02409-APG-BNW Document 69 Filed 11/13/20 Page 1 of 1




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      Gregory Kelly,                                       Case No. 2:17-cv-02409-APG-BNW
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      Randall Mark Hickman,
 9
                             Defendant.
10

11
            The United States Postal Service was unable to deliver a recent order of this Court to
12
     Defendant. (See ECF No. 68.) Thus, it appears that he is no longer at the address on file with the
13
     court. Under Local Rule IA 3-1,
14
            An attorney or pro se party must immediately file with the court written
15          notification of any change of mailing address, email address, telephone number, or
16          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
17          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
18
            IT IS THEREFORE ORDERED that Defendant must file a notice with his current address
19
     with the Court by December 3, 2020.
20

21          IT IS FURTHER ORDERED that the Clerk of Court shall email a copy of this order to

22   Defendant at hickman.randy@gmail.com.

23          IT IS SO ORDERED.

24          DATED: November 13, 2020.

25

26                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
